Dismissed and Memorandum Opinion filed August 25, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00279-CV

                        KEVIN E. JACKSON, Appellant
                                         V.
           AMERICAN EXPRESS CENTURION BANK, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-208737

                  MEMORANDUM OPINION

      This appeal is from a judgment signed March 24, 2016. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On June 30, 2016, this court ordered appellant to file the clerk’s record with
the clerk of this court on or before July 15, 2016, or the appeal would be dismissed.
Appellant has not filed the clerk’s record. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).



                                       PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                        2